Opinion issued March 23, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00205-CV
____________

IN RE ROBERT W. LAMBRETZ, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator filed a petition for writ of mandamus complaining that Judge Mark
Davidson abused his discretion, violated statutory law, and denied him due process
of law.


  Relator also filed a “‘Conforming’ Amended Motion for Emergency Stay of
Proceedings in Trial Court in Order to Give Relator Time to Perfect and File
‘Amended’ Petition for Writ of Mandamus.”
          We deny both the petition for writ of mandamus and the amended motion for
emergency stay.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.